Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita et al. (US 20100139889 A1, June10, 2010) hereinafter “Kurita”.
Regarding claim 1, Kurita discloses a load lock system (Paragraph 28; Figure 2), comprising: 
a plurality of supporting structures (Paragraph 46; Figure 2, 4A Element 226) configured to support a wafer (Figure 2 Element 116); 

a first gas vent configured to provide a gas (Figure 2 Element 228) between the first conditioning plate and the wafer; and 
a controller (Figure 2 Element 280) including a processor and a memory, the controller configured to assist with control of the first heat transfer element (Paragraph 60).
Regarding claim 2, Kurita discloses the load lock system of claim 1.  Kurita further discloses wherein the first conditioning plate is positioned above the wafer (Seen in Figure 2 Element 204 is over Element 116, Paragraph 42).
Regarding claim 3, Kurita discloses the load lock system of claim 1.  Kurita further discloses wherein wherein the first conditioning plate is positioned below the wafer (Seen in Figure 2 Element 206 is over Element 116, Paragraph 42).
Regarding claim 4, Kurita discloses the load lock system of claim 1.  Kurita further discloses wherein the plurality of supporting structures are coupled to the first conditioning plate (Seen in Figure 2 Element 226 is connected to Element 204 by Element 218).
Regarding claim 5, Kurita discloses the load lock system of claim 1.  Kurita further discloses wherein wherein the first gas vent is attached to the first conditioning plate (Seen in Figure 2 Element 244 attached to Element 298; Paragraph 54).
Regarding claim 6, Kurita discloses the load lock system of claim 1.  Kurita further discloses wherein the controller is further configured to assist with the control of 
Regarding claim 7, Kurita discloses the load lock system of claim 1.  Kurita further discloses wherein further comprising a second conditioning plate including a second heat transfer element configured to adjust the temperature of the wafer (Figure 2 Element 206 or 298).
Regarding claim 8, Kurita discloses the load lock system of claim 7.  Kurita further discloses wherein the plurality of supporting structures configured to support a wafer are positioned between the first conditioning plate and the second conditioning plate (Seen in Figure 2 Element 116 is between Element 204 and 298/206).
Regarding claim 9, Kurita discloses the load lock system of claim 7.  Kurita further discloses wherein further comprising a second gas vent (Figure 2 Element 238) configured to provide a portion of the gas (Figure 2 Element 224) between the second conditioning plate (Figure 1 Element 206) and the wafer (Figure 1 Element 116).
Regarding claim 10, Kurita discloses the load lock system of claim 7.  Kurita further discloses wherein the controller is further configured to assist with controlling the second heat transfer element based on a temperature of the wafer stage (Paragraph 57, 60-61; Figure 6 – controller inherently controlling temperature).
Regarding claim 11, Kurita discloses the load lock system of claim 1.  Kurita further discloses wherein further comprising a load lock chamber (Figure 1 Element 104) configured to enclose the first conditioning plate, the plurality of supporting structures, and the wafer (Paragraph 29).

Regarding claim 12, Kurita discloses the load lock system of claim 11.  Kurita further discloses wherein further comprising a second vacuum pump connected to the load lock chamber (Paragraph 55 – Exhaust system may include one or more vacuum pumps).
Regarding claim 15, Kurita discloses a non-transitory computer readable medium including a set of instructions that is executable by one or more processors of a controller to cause the controller to perform a method conducting a thermal conditioning of a wafer (Paragraph 57), the method comprising: 
instructing a first vacuum pump to pump down a load lock chamber of a load lock system after a wafer is loaded into the load lock chamber (Paragraph 57-61) 
instructing a gas supply to provide a gas to the load lock chamber (Paragraph 60-61; Figure 1); and 
instructing a first heat transfer element in a first conditioning plate to adjust a temperature of the first conditioning plate (Figure 2 Element 204) for transferring heat through the gas to the wafer (Paragraph 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20100139889 A1, June10, 2010) hereinafter “Kurita”.
Regarding claim 13, Kurita discloses the load lock system of claim 12.  Kurita further does not explicitly disclose wherein the controller is further configured to: 
enable the first vacuum pump to reduce pressure inside of the load lock chamber to a first pressure level, and 
enable the second vacuum pump to reduce pressure inside of the load lock chamber to a second pressure level, 
wherein the second pressure level is lower than the first pressure level.
However a PHOSITA at the time of filing could have specified the abovementioned limitation from in order to allow for optimal pressure environment within the load lock chamber to achieve desired results.  As stated in Paragraph 51, the pressure control system would be capable of setting precisely the desired values. 
Regarding claim 14, Kurita discloses the load lock system of claim 13.  Kurita further does not explicitly disclose wherein the second vacuum pump shares an exhaust path with a third vacuum pump connected to a main chamber.
However a PHOSITA at the time of filing would have specified the above-mentioned limitation in order to save space in the load lock chamber.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GISSELLE M GUTIERREZ/Examiner, Art Unit 2884